Title: To Thomas Jefferson from Benjamin Vaughan, 22 May 1789
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
Jeffries Sq: London, May 22, 1789.

I am honored with your letter of the 17th: instant and take the first opportunity of acknowledging it, in order to inform you that the Report of the Privy Council on the slave trade, (which forms a folio volume,) in part I under the head of produce, speaks of Rice growing on a dry soil, “not like that of America,” which is very hearty food, and supposed (by the parties) the best rice in the world. It appears to grow in various parts of Africa. The collection of some of its seeds will not be among the worst things your traders may employ themselves in on that coast.
I apprehend your agricultural produce will find vent here in the shape of flour, or kiln dried; so as not to give much interruption to your trade. If foreign nations learn to give a preference to your flour, over your grain, I do not know in what shape you will be losers.—I am certain of no premeditated view existing to injure your corn trade with this country. The whole came forwards naturally. If the copy of the Report I propose sending by Lord Daer misses you at Paris, I shall send another to Mr. Jay to meet you at New York. You will there see my opinion confirmed.
Though one of the society that sent out Lediard, I have been content with the common rumor of his death. It may not be founded; and therefore I shall get better intelligence to send you.
I am much obliged by your attention to the book on commerce; and shall soon have the pleasure to send you some other articles from hence.
The slave trade causes great anxiety on both sides here. I do not think and do not hope the trade will last many years for civilized nations; but am against a sudden abolition of our share in it under present circumstances for various reasons.—I have the honor to be with great respect & regard, Dear sir, Your faithful & most obedt. humble servt.,

Benjn. Vaughan

